         Case 1:19-cv-02793-TSC Document 18 Filed 05/05/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA


LARRY KLAYMAN,

                 Plaintiff,
v.                                                       Case No.: 1:19-cv-02793


THOMAS FITTON et. al,

                  Defendants



      PLAINTIFF’S MOTION TO STRIKE SUPPLEMENTAL MEMORANDUM IN
     SUPPORT OF MOTION TO DECLARE PLAINTIFF A VEXATIOUS LITIGANT

       Plaintiff Larry Klayman opposes the motion to supplement filed late yesterday by

Defendant Thomas J. Fitton, someone who has repeatedly over the last 17 years since Mr.

Klayman left Judicial Watch to run for the U.S. Senate in Florida in the Republican primary,

interfered with in his personal and professional life. Plaintiff Klayman has been repeatedly

defamed and harmed by Defendant Fitton and Judicial Watch, which he now heads as a non-

lawyer. Indeed, for one of Judicial Watch’s defamatory acts, undertaken at the direction of

Fitton, a jury returned a verdict for $181,000.00 in compensatory and punitive damages before

the Honorable Cecilia Altonaga of the U.S. District Court for the Southern District of Florida.

See Exhibit 1 – Jury Verdict and Judgment.

       In the last year alone, Defendant Fitton has continued his campaign to harm Plaintiff

Klayman, interfering with his attempts to regain membership in the Council for National Policy

(“CNP”), which years ago Plaintiff Klayman let lapse due to the dues required for continued

membership during the 2008 financial crisis. Defendant Fitton has also continued to make the

false statements to CNP and others that Plaintiff Klayman was ousted from Judicial Watch



                                              1
         Case 1:19-cv-02793-TSC Document 18 Filed 05/05/20 Page 2 of 4



because of a sexual harassment complaint, a defamatory representation that Defendant Fitton

was forced to admit – under oath – was false in a recent deposition concerning the republication

of this falsity by convicted felon Roger Stone. Defendant Fitton and Judicial Watch assisted

Roger Stone in lawsuits filed to obtain documents concerning the FBI raid, implemented through

a warrant, on Stone’s home in Florida. The two of them apparently work together to suit their

own ends, including recent pleas by Defendant Fitton to have President Trump pardon Stone,

made on Tucker Carlson’s show on Fox News. See Exhibit 2 – Deposition Transcript excerpt.

       Defendant Fitton and Judicial Watch’s support for and assistance to Stone, a felon

correctly convicted on seven counts of perjury, witness tampering and obstruction of justice, is

outrageous and in fact destructive of the mission conceived of when Plaintiff Klayman conceived

of and founded Judicial Watch on July 29, 1994; namely, to promote ethics in government and

the legal profession under the rule of law. Thus, Plaintiff Klayman created the tag line for

Judicial Watch, “Because No One is Above the Law.” Apparently, Defendant Fitton has

subverted this mission with his own actions and his support of Stone, who he claims was

illegally persecuted by federal law enforcement and the Honorable Amy Berman Jackson, who

instead fairly presided over the government’s prosecution of Stone.

       In any event, the order issued by the Honorable Leonie Brinkema of the U.S. District

Court for the Eastern District of Virginia, dismissing Defendant Fitton’s latest effort to harm

Plaintiff Klayman, is based on alleged lack of personal jurisdiction in Virginia and not on the

merits of the case, and is clearly in error in any event. Accordingly, Plaintiff Klayman has moved

Judge Brinkema for reconsideration of her order incorrectly dismissing the case with prejudice,

which she did not have a basis to do, other than having been deceived by the false narrative of

Defendant Fitton and his counsel. Coupled with this motion, which is Exhibit 3 to this opposition




                                                2
         Case 1:19-cv-02793-TSC Document 18 Filed 05/05/20 Page 3 of 4



and which is incorporated herein by reference, is also a motion to amend the complaint to cure

any perceived pleading deficiency over the personal jurisdiction issue.

       In short, as pled in this case before this honorable Court, it is Defendant Fitton who needs

to be reined in from his continued attempts to harm Klayman, not Plaintiff Klayman. And as

previously briefed and ordered by this Court when Defendant Fitton attempted to file another

supplement to his unwarranted motion to declare Plaintiff a vexatious litigant, this case stands on

its own. What Judge Brinkema failed to understand, given the misleading argument presented by

Defendant Fitton and his insurance defense counsel, is that one can be defamed over and over

again, at different times and in different venues, and an earlier case for defamation in one venue

does not preclude later cases that seek redress for the cumulative damage which was caused.

       For the foregoing reasons, the motion to supplement filed by Defendant Fitton and his

counsel must respectfully be denied, as was the prior one.



Dated: May 5, 2020                                   Respectfully submitted,

                                                      /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     2020 Pennsylvania Ave. NW, Suite 800
                                                     Washington, DC 20006
                                                     Tel: 561-558-5536
                                                     Email: leklayman@gmail.com

                                                     Plaintiff Pro Se




                                                3
         Case 1:19-cv-02793-TSC Document 18 Filed 05/05/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

May 5, 2020


                                                   /s/ Larry Klayman




                                              4
